—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiffs motion to compel discovery in this action for divorce. Four days before her wedding, plaintiff signed a prenuptial agreement waiving her rights to the interest of defendant in his family’s business. Plaintiff contends that she is entitled to financial information on the appreciated value of defendant’s family business during the marriage. She further contends that the prenuptial agreement is ambiguous with re*1016spect to any appreciated interest in the business because the paragraph concerning future interests is “gibberish”. While we agree that the paragraph in question is not artfully drawn, we conclude that the agreement, “read as a whole,” resolves the ambiguity in that paragraph (Hudson-Port Ewen Assocs. v Chien Kuo, 78 NY2d 944, 945; see, Kass v Kass, 91 NY2d 554, 566-567). Furthermore, plaintiff is chargeable with knowledge of the terms of the agreement, even if she claims not to have read it (see, Da Silva v Musso, 53 NY2d 543, 550-551). Consequently, plaintiff waived all rights to equitable distribution of the interest of defendant in his family’s business, including any rights to the appreciated value. (Appeal from Order of Supreme Court, Onondaga County, McCarthy, J. — Matrimonial.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.